Citation Nr: 0114052	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


REMAND

The veteran contends that he developed hepatitis C as a 
result of a blood transfusion he had during his service in 
the Republic of Vietnam.  In his March 2000 notice of 
disagreement, he indicated that there may be no record of the 
transfusion because it occurred in a combat environment.  His 
records clearly show that he often engaged the enemy in 
combat situations.  He maintains that the condition was 
contracted at that time, and lay dormant in his body for many 
years until it manifested.

The veteran in this case has been diagnosed on several 
occasions with hepatitis C.  According to a consultation 
report from October 1996, the veteran had elevated liver 
function tests, probably a combination of his alcohol use and 
a viral hepatitis, either B or C.  A November 1996 treatment 
record shows that the veteran tested positive for hepatitis 
C.  A provisional diagnosis was made in February 1998 of 
chronic hepatitis C, and an examiner in April 1998 stated 
that the veteran had hepatitis C with positive antibodies.  
In June 1998, an examiner said that the veteran had abstained 
from alcohol for one and a half years.  He said that the 
veteran had a history of having hepatitis C, diagnosed in the 
1970's after a reported blood transfusion in Vietnam.  A 
review of the record shows that there is no actual medical 
evidence of the veteran having had a blood transfusion while 
in Vietnam, but he did, indeed, serve in many combat 
situations during his active duty.  Diagnoses were made of 
hepatitis C in February 1999 and May 1999, and an examiner in 
March 1999 said that the veteran had hepatitis "shortly 
after discharge."  No analysis or further comment was made 
concerning hepatitis by the examiner.  A March 1999 
psychiatric consultation shows that the examiner reported 
that the veteran had given a history of three blood 
transfusions while on active duty.  Again, there is no record 
of these transfusions.  The March 1999 psychiatric 
consultation also shows that the veteran indicated there was 
no illicit drug use in the past 20 years.  Notably, hepatitis 
C was not diagnosed on the veteran's separation examination 
from active military duty.

In other words, the veteran did not have a diagnosis of 
hepatitis C until more than 20 years after his active 
military duty.  The Board is remanding this case for further 
clarification as to the etiology of the veteran's hepatitis 
C.  On one hand, he served in Vietnam and claims to have had 
at least one blood transfusion while on active duty, and 
possibly three transfusions.  On the other hand, a review of 
his records does not reveal that he had a blood transfusion.  
Clearly, the veteran has established a diagnosis of hepatitis 
C.  Nevertheless, the etiology of hepatitis C remains in 
question, and the Board believes that further medical 
clarification of the etiology of the hepatitis C would 
facilitate proper adjudication of his claim.  The Board is 
remanding this case for a medical professional to interview 
the veteran regarding his military history and his subsequent 
history , examine him and render a medical opinion as to the 
etiology of the veteran's hepatitis C.

Finally, as a procedural matter, the Board notes that the 
veteran's service connection claim was denied as being not 
well grounded in the January 2000 rating decision.  Among 
other things, the Veterans Claims Assistance Act of 2000 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  See The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000).

In light of all of these considerations, this case is 
remanded to the RO for the following development:

1.  The veteran should be asked to 
identify all sources of medical treatment 
for his hepatitis C.  The RO should 
request the veteran to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
treatment records, not already on file 
which may exist and incorporate them into 
the claims folder.

2.  After all medical records have been 
obtained, the veteran should be afforded 
a VA medical examination to determine the 
presence and, if present, the etiology of 
his hepatitis C.  The examiner should 
review the record and interview the 
veteran as to his military history and 
subsequent history.  Following 
examination, the physician should 
indicate whether and by what tests 
hepatitis has been verified as a 
diagnosis.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that hepatitis C is 
etiologically related to the veteran's 
period of active duty.  A complete 
rationale for all opinions expressed 
should be included.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  After the development requested above 
has been completed, the RO should again 
review the claim of the veteran for 
service connection for hepatitis C.  
Consideration should be given to the 
provisions of 38 U.S.C.A. § 1154(b).  If 
the determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case discussing clearly and fully all 
relevant provisions of law and their 
application to the facts of record.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


